Per Curiam.
There is in this case no showing that the defendants had actual or constructive notice of the alleged dangerous and unsafe condition of the washroom floor which it is claimed was the cause of plaintiff’s fall and resultant injuries; nor is there any proof that the alleged dangerous condition was created by defendants’ own servants. In the circumstances, plaintiff failed to establish any *463cause of action against defendants. (Boettcher v. Dowling, 243 App. Div. 397; affd., 270 N. Y. 557.)
The judgment should accordingly be reversed, with costs, and the complaint dismissed, with costs.
Present — Martin, P. J., McAvoy, Glennon, Dore and Cohn, JJ.; Glennon and Dore, JJ., dissent and vote to affirm.
Judgment reversed, with costs, and complaint dismissed, with costs.